Exhibit 99.1 News Release AGL Resources Reports First Quarter 2010 Earnings Diluted earnings per share (EPS) of $1.73 versus $1.55 in first quarter Results reflect improved results in the distribution operations, retail energy operations and wholesale services segments ATLANTA, April 27, 2010 – AGL Resources Inc. (NYSE: AGL) today reported first quarter net income of $134 million, or $1.74 per basic share ($1.73 per diluted share), compared to net income of $119 million, or $1.55 per basic (and diluted) share, reported for the same period last year. First quarter 2010 results reflect improved earnings contributions from the distribution operations, retail energy operations and wholesale services segments. “Our strong first-quarter results put us on track to meet our 2010 goals,” said John W. Somerhalder II, AGL Resources chairman, president and chief executive officer. “We are benefiting from the earnings contributions of the Hampton Roads Crossing and Magnolia pipeline projects, and from the rate case settlement we reached in New Jersey last year.We also experienced significantly colder weather that helped drive earnings at SouthStar, and to some extent, in parts of our utility business.Our Sequent business continues to capitalize on market opportunities to grow its earnings base.” “In addition to maintaining our focus on meeting our earnings targets this year, we remain focused on several key strategic initiatives, including our Georgia and Tennessee rate cases, completion of our announced sale of the AGL Networks business, and the commercial start-up of our Golden Triangle Storage project,” Somerhalder said. Q1 2 Distribution Operations The distribution operations segment contributed EBIT (earnings before interest and taxes) of $136 million, compared to $130 million in the first quarter of 2009.
